Citation Nr: 1104023	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-20 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of 
prostate cancer, to include restoration of a 100 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to January 
1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The  issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) was raised at an August 2010 hearing, 
but has not been considered by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the issue is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a February 2005 rating decision, service connection for 
prostate cancer was granted with an initial 100 percent assigned, 
effective November 12, 2004.

2.  Upon VA examination in April 2006, the Veteran complained of 
residuals of prostate cancer including erectile dysfunction, 
urinary frequency, and urinary incontinence, without the use of 
pads.

3.  In a July 2006 rating decision, the originating agency 
proposed to reduce the Veteran's rating for prostate cancer based 
on improvement of the disability; the Veteran was informed of the 
proposal by a letter dated in July 2006, and was afforded a 
period of 60 days in which to submit additional evidence.

4.  In a November 2006 rating decision, the Veteran's evaluation 
for residuals of prostate cancer was reduced effective January 1, 
2007, based on improvement of the disability.

5.  Over the course of the Veteran's appeal, the residuals of 
prostate cancer manifested no active cancer and did not require 
use of an appliance or the wearing of absorbent materials which 
must be changed more than four times per day.


CONCLUSIONS OF LAW

1.  The 100 percent rating for residuals of prostate cancer was 
properly reduced to a 40 percent rating.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105, 3.344, 3.951(a), 4.7, 4.115a, 
4.115b, Diagnostic Code 7528 (2010).

2.  The criteria for a rating in excess of 40 percent for 
residuals of prostate cancer have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic 
Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to 
notify and assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

In February 2007, the RO sent the Veteran a letter which advised 
the Veteran of the VCAA, including the types of evidence and/or 
information necessary to substantiate his claim and the relative 
duties upon himself and VA in developing his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter 
advised him of the bases for assigning ratings and effective 
dates if service connection is granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's VA treatment records.  The Veteran has been 
afforded VA medical examinations.  The Veteran provided testimony 
at a hearing in August 2010.  The Veteran has not identified any 
outstanding evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence.   

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service connection for prostate cancer was granted in a February 
2005 rating decision with an initial 100 percent rating assigned, 
effective November 12, 2004.  The 100 percent rating was based on 
Diagnostic Code 7528 which allows for a total rating for 
malignant neoplasms of the genitourinary system.  The rating 
decision informed the Veteran that his residual disability would 
be determined based on the results of a VA examination six months 
after the completion of his medical treatment for prostate 
cancer.  The Veteran underwent a radical prostatectomy in April 
2005.

38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of 
a service-connected disability when warranted by the evidence but 
only after following certain procedural guidelines.  First, there 
must be a rating action proposing the reduction, and the Veteran 
must be given 60 days to submit additional evidence.  He must be 
told that he may request a predetermination hearing.  If a 
hearing is not requested, and reduction is considered to be still 
warranted, a rating action will be taken to effectuate the 
reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of 
the reduction will be the last day of the month in which a 60 day 
period from the date of notice to the Veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The 100 percent rating in this appeal was in effect from November 
12, 2004, to January 1, 2007.  As the rating was in effect for 
less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), 
which provide additional regulatory hurdles to rating reductions, 
do not apply.  The provisions of 38 C.F.R. § 3.344(c) provide 
that ratings in effect for less than five years can be reduced 
upon a showing that the disability has improved.

A July 2006 rating decision granted the Veteran service 
connection and a 30 percent rating for shortening of the penis 
due to the prostate surgery.  The rating decision also granted 
the Veteran special monthly compensation for loss of use of a 
creative organ.  

The July 2006 rating decision proposed to reduce the 100 percent 
rating for residuals of prostate cancer to 20 percent.  A letter 
accompanying the rating action informed the Veteran that he had 
60 days to submit additional evidence to show that his rating 
should not be changed and informed the Veteran that he could 
request a hearing.  Thus, the Veteran was given proper notice and 
time to respond before the rating for his residuals of prostate 
cancer was reduced.  38 C.F.R. § 3.105.  The Veteran did not 
submit any medical evidence within 60 days of the notice.

A November 2006 rating decision, based on the results of an April 
2006 VA examination which indicates that the Veteran was status 
post prostate excision for prostate cancer with no recurrence, 
reduced the Veteran's rating for residuals of prostate cancer 
from 100 percent to 20 percent, effective January 1, 2007.  The 
RO determined in August 2008 that the reduction should only have 
been to 40 percent.   The Veteran has had a 40 percent rating in 
effect for residuals of prostate cancer since January 1, 2007.

The Veteran's reduced 40 percent rating was assigned under the 
provisions of 38 C.F.R. § 4.115a pertaining to urinary frequency.  
A rating of 40 percent is assigned for a daytime voiding interval 
less than one hour or awakening to void five or more times per 
night.  A 40 percent rating is the highest rating available based 
on urinary frequency.  

A higher rating is available under the criteria for urinary 
leakage.  A 60 percent rating is available for urinary leakage 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day.  
38 C.F.R. § 4.115a.

Although the Veteran disputes the reduction of his disability 
rating for residuals of prostate cancer, he has not provided such 
evidence which would show that at the time of the reduction his 
disability more nearly approximated the criteria associated with 
a rating in excess of 40 percent.  His initial 100 percent rating 
was assigned under Diagnostic Code 7528 for malignant neoplasms 
and the April 2006 VA examiner found that there was no evidence 
of active cancer.  It was noted that the Veteran had some 
dribbling as his bladder filled and that he got dribbling after 
he urinated.  He reported that he had to change his underpants 
several times a day.  It was noted that the Veteran had not had 
to use pads.  As such the Veteran did not meet the criteria for a 
60 percent rating for urinary leakage under 38 C.F.R. § 4.115a.  
It is clear that the Veteran's disability at the time of the 
November 2006 rating reduction most nearly approximated the 
criteria associated with the maximum 40 percent rating under 38 
C.F.R. § 4.115a for urinary frequency.  Accordingly, the 
reduction of the disability evaluation to 40 percent was proper.

With regards to the Veteran's claim for an increased rating for 
residuals of prostate cancer, the Board finds that a rating in 
excess of 40 percent is not warranted.  At a February 2007 VA 
examination the Veteran reported that he wore pads that he 
changed approximately four times a day.  An April 2007 VA 
treatment record notes that the Veteran reported stable urinary 
urgency and frequency, with nocturia, and that the Veteran denied 
any incontinence.  The Veteran stated that his symptoms were not 
bothersome enough for him to take medication.  An October 2007 VA 
treatment record noted that the Veteran reported urgency and 
increased urinary frequency with occasional incontinence.  A 
February 2008 VA outpatient record noted some urgency related 
leakage, but no stress-related incontinence.  On VA examination 
in September 2009 the Veteran reported that he had urge 
incontinence about once a day.  The Veteran estimated about an 
ounce, stated that it did not stain his pants, and stated that he 
did not use pads.  The Veteran reported that it interfered with 
his work as a chiropractor in that he had to excuse himself and 
leave the room if he had a patient.  At his August 2010 hearing, 
the Veteran testified that he used four or five absorbent pads a 
week.  

As noted above, a higher 60 percent rating requires urinary 
leakage requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than four times 
per day.  The medical evidence does not show that the Veteran has 
urinary leakage requiring use of an appliance or the wearing of 
absorbent materials that must be changed more than four times a 
day.  Although in February 2007 the Veteran reported changing 
pads approximately four times a day, none of the evidence shows 
the need to change pads more than four times a day.  Furthermore, 
the medical records other than the February 2007 VA examination 
indicate either that the Veteran does not use pads or that the 
Veteran rarely needs to change a pad more than once a day.  
Consequently the Board finds that the Veteran has not met the 
criteria for a rating in excess of 40 percent for residuals of 
prostate cancer at any time since his rating was reduced to 40 
percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing 
Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The Board has considered whether there is any other schedular 
basis for granting a higher rating other than that discussed 
above, but has found none.  In addition, the Board has considered 
the doctrine of reasonable doubt but has determined that it is 
not applicable to this period because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes the 
Veteran has not required hospitalization for her service-
connected prostate cancer during the pendency of this appeal.  
Additionally, no examiner has stated the Veteran's service-
connected disability alone is the cause of any marked 
interference with employment.  In short, the rating criteria 
contemplate not only his symptoms but the severity of her 
disability.  The Board does not find that the schedular criteria 
have been inadequate for rating the manifestations of the 
service-connected disability.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 40 percent for the Veteran's post-
operative residuals of a laminectomy, with radiculopathy, of the 
lumbosacral spine.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  


ORDER

Reduction of the disability evaluation for residuals of prostate 
cancer from 100 percent to 40 percent was proper and the 
Veteran's claim for a rating in excess of 40 percent is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


